DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.  Further, the photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  The subject matter of this application admits of illustration by photographs in at least Figs. 1 and 4; however, the structural details of the shoe upper structures, especially zone boundaries, are indiscernible in Figs. 1 and 4.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, "the collar region" appears to read "a collar region" as it is the first time the limitation is recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (US 2019/0159550 A1).
Regarding claim 1, Dean discloses an upper for a shoe (an upper 2 for a shoe; figs. 1A-1B, 3A-3C; paras. 0050, 0059), comprising a first tubular textile layer (first tubular knitted textile portion 6; figs. 1A-1B, 3A-3C; para. 0051) and a second tubular textile layer (second tubular textile portion 8; figs. 1A-1B, 3A-3C; para. 0051), wherein the first tubular textile layer is at least partially surrounded by the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is surrounded by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052) thus forming an internal textile layer (by the first portion 6; figs. 1A-1B, 3A-3C; para. 0052) and an external textile layer (by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052); 
wherein the first tubular textile layer (the first portion 6; fig. 3A; para. 0059) comprises a first zone (elastic regions 38; fig. 3A; para. 0059), the first zone comprises a first yarn (at least a first yarn that is elastic; fig. 3A; para. 0059); and 
wherein the first tubular textile layer comprises a second yarn (at least a second yarn made of a more rigid material in another area; fig. 3A; para. 0059), wherein the first yarn is more resilient than the second yarn (an elastic yarn is more resilient than a more rigid yarn according to Applicant's definition in paragraph 0011 of the instant specification); and 
wherein the first zone comprises a polygonal shape (each elastic zone 38 has a polygonal shape comprising four corners; see fig. 3A).
Regarding claim 2, Dean discloses the upper of claim 1, and further discloses wherein the first yarn comprises an elastic yarn (the first yarn is elastic; para. 0059).
Regarding claim 3, Dean discloses the upper of claim 1, and further discloses wherein at least a part of the first tubular textile layer or the second tubular textile layer is knitted (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051).
Regarding claim 4, Dean discloses the upper of claim 1, and further discloses wherein the polygonal shape of the first zone comprises less than 20 corners (the polygonal shape comprising four corners; see fig. 3A).
Regarding claim 5, Dean discloses the upper of claim 1, and further discloses wherein the first tubular textile layer and the second tubular textile layer are manufactured as a one-piece element (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051).
Regarding claim 6, Dean discloses the upper of claim 5, and further discloses wherein the first tubular textile layer is folded into the second tubular textile layer or the second tubular textile layer is at least partially folded over the first tubular textile layer (the first portion 6 is folded into the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).
Regarding claim 7, Dean discloses the upper of claim 1, and further discloses wherein the first zone is at least located at an instep area (elastic region 38 is located in a midfoot arch area; see fig. 3A; para. 0059), a heel area, a collar area, or a throat area of the first tubular textile layer of the upper.
Regarding claim 9, Dean discloses the upper of claim 1, and further discloses wherein the first zone is at least connected to a collar region of the first tubular textile layer of the upper (elastic region 38 is located in a midfoot arch area and connected to a collar region by knit stitches of the textile layer; fig. 3A; paras. 0051, 0059).
Regarding claim 10, Dean discloses an upper according to claim 1, and further discloses a shoe (fig. 17A; paras. 0047, 0075) comprising the upper (fig. 17A; paras. 0047, 0075).
Regarding claim 11, Dean discloses a method of manufacturing an upper for a shoe (para. 0002; claim 18), the method comprising: 
manufacturing a first tubular textile layer (first tubular knitted textile portion 6; figs. 1A-1B, 3A-3C; para. 0051; claim 18) comprising a first zone (elastic regions 38; fig. 3A; para. 0059), wherein the first zone comprises a polygonal shape (each elastic region 38 has a polygonal shape comprising four corners; see fig. 3A); and 
manufacturing a second tubular textile layer (second tubular textile portion 8; figs. 1A-1B, 3A-3C; para. 0051); and 
surrounding at least partially the first tubular textile layer with the second tubular textile layer (the first portion 6 is folded into the second portion 8, therefore is surrounded by the second portion 8; figs. 1A-1B, 3A-3C; para. 0052; claim 18); 
wherein the first zone comprises a first yarn (at least a first yarn that is elastic; fig. 3A; para. 0059) and the first tubular textile layer comprises a second yarn (at least a second yarn made of a more rigid material in another area; fig. 3A; para. 0059), wherein the first yarn is more resilient than the second yarn (an elastic yarn is more resilient than a more rigid yarn according to Applicant's definition in paragraph 0011 of the instant specification).
Regarding claim 12, Dean discloses the method of claim 11, and further discloses wherein the first yarn comprises an elastic yarn (the first yarn is elastic; para. 0059).
Regarding claim 13, Dean discloses the method of claim 11, and further discloses wherein manufacturing the first tubular textile layer and manufacturing the second tubular textile layer further comprises knitting at least a part of the first tubular textile layer or the second tubular textile layer (unitarily knitted; paras. 0051, 0055; claim 18).
Regarding claim 14, Dean discloses the method of claim 11, and further discloses wherein manufacturing the first tubular textile layer and manufacturing the second tubular textile layer further comprises knitting at least 40 % of the first tubular textile layer or the second tubular textile layer (the entire first and second tubular portions 6 and 8 are knitted; figs. 1A, 3A; para. 0051; claim 18).
Regarding claim 16, Dean discloses the method of claim 11, and further discloses the method further comprising manufacturing the first tubular textile layer and the second tubular textile layer as a one-piece element (the first and second portions 6, 8 are formed as a unitary knitted tubular textile; figs. 1A, 3A, paras. 0050-0051); and folding the first tubular textile layer into the second tubular textile layer or folding the second tubular textile layer at least partially over the first tubular textile layer (the first portion 6 is folded into the second portion 8; figs. 1A-1B, 3A-3C; para. 0052).
Regarding claim 17, Dean discloses the method of claim 11, and further discloses the method further comprising locating the first zone at least at an instep area (elastic region 38 is located in a midfoot arch area; see fig. 3A; para. 0059), a heel area, a collar area or a throat area of the first tubular textile layer of the upper.
Regarding claim 19, Dean discloses the method of claim 11, and further discloses the method further comprising connecting the first zone at least to a collar region of the first tubular textile layer of the upper (by unitarily knitting; fig. 3A; paras. 0051, 0059).
Regarding claim 20, Dean discloses a method of manufacturing a shoe comprising: manufacturing an upper according to claim 11 (as addressed above for claim 11); and attaching a sole to the upper (para. 0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2019/0159550 A1) in view of Lee (US 2017/0099909 A1).
Regarding claim 8, Dean discloses the upper of claim 1, except for wherein the first zone forms at least a part of a collar region of the first tubular textile layer of the upper.  However, Dean does disclose that the collar area also comprising a resilient yarn (the collar area comprising an elastic yarn; para. 0059).  Further, Lee teaches an upper for a shoe (shoe upper 10; fig. 1A; para. 0138) comprising a first textile layer (at least one layer of fabric comprising a first layer which is a flat or circular knit; fig. 1A; paras. 0087, 0138), wherein at least a part of a collar region (collar portion 17; fig. 1A; para. 0145) of the first textile layer comprising elastic yarns (yarns based on 64.4% polyester and 35.6% spandex; para. 0145) and having a polygonal shape (a rectangular shape; see fig. 1A; para. 0145).  Dean and Lee are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured at least a part of the collar region of the first tubular textile layer as disclosed by Dean, to be a first zone comprising a resilient yarn and having a polygonal shape as taught by Lee, in order to provide a resilient collar region with a band shape adapted to insert a user's foot.  
Regarding claim 18, Dean discloses method of claim 11, except for the method further comprising forming at least a part of a collar region of the first tubular textile layer of the upper with the first zone.  However, Dean does disclose that the collar area also comprising a resilient yarn (para. 0059).  Further, Lee teaches a method of forming an upper for a shoe (shoe upper 10; fig. 1A; para. 0138) comprising a first textile layer (at least one layer of fabric comprising a first layer which is a flat or circular knit; fig. 1A; paras. 0087, 0138), wherein at least a part of a collar region (collar portion 17; fig. 1A; para. 0145) of the first textile layer comprising elastic yarns (yarns based on 64.4% polyester and 35.6% spandex; para. 0145) having a polygonal shape (a rectangular shape; see fig. 1A; para. 0145).  Dean and Lee are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the method as disclosed by Dean, with wherein forming at least a part of a collar region of the first tubular textile layer of the upper with the first zone having a polygonal shape as taught by Lee, in order to provide a resilient collar region with a band shape adapted to insert a user's foot.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2019/0159550 A1) in view of Gautier (US 2017/0181501 A1).
Regarding claim 15, Dean discloses the method of claim 11.  Dean does not disclose wherein manufacturing the first tubular textile layer comprising the first zone further comprises, incorporating the first zone into the first tubular textile layer by an intarsia knitting technique.  However, Gautier teaches a method of manufacturing a shoe upper comprising knitting a textile layer including different zones (a method of knitting a sleeve 41 for a shoe upper; figs. 1,3; paras. 0036, 0045, 0047), wherein manufacturing the first tubular textile layer comprising a first zone comprises, incorporating the first zone into the textile layer by an intarsia knitting technique (two knitting zones are joined to one another using the intarsia knitting technique; para. 0047).  e first textile layer having a polygonal shape (a rectangular shape; see fig. 1A; para. 0145).  Dean and Gautier are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the method as disclosed by Dean, with wherein manufacturing the first tubular textile layer comprising the first zone further comprises, incorporating the first zone into the first tubular textile layer by an intarsia knitting technique as taught by Gautier, in order to use a simple and easy knitting technique to join different zones in the textile layer.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Ly (US 2018/0168271 A1) teaches a shoe upper comprising two textile layers, an interior layer of the shoe upper comprising at least a first zone that has a polygonal shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732